Citation Nr: 1137741	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-01 859	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for loss of tooth number 18.

2.  Entitlement to service connection for loss of teeth number 1, 16, 17, 26, and 32.

3.  Entitlement to service connection for gum disease.

4.  Entitlement to an initial compensable rating for residuals of mandible and maxilla surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1985 to March 2005.

This appeal arises to the Board of Veterans' Appeals (Board) from May 2005 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part of a May 2005 decision, the RO granted service connection and a noncompensable rating for altered sensation of the chin area secondary to orthognathic surgery (see claims files, Vol 3).  The Veteran appealed for a higher initial rating.  In pertinent part of a February 2006-issued rating decision, the RO denied service connection for dental trauma and gum disease.  The Veteran appealed.  

In pertinent part of a January 2009-issued rating decision, the RO denied service connection for right and left carpal tunnel syndrome and denied service connection for a right shoulder disability.  The Veteran submitted a notice of disagreement (and January 2010 the RO issued a statement of the case.  A VA Form 9, Appeal to the Board of Veterans' Appeals, was untimely received in June 2011 and the RO closed that appeal.  The June 2011 submission may be accepted, however, as an application to reopen a claim for service connection for carpal tunnel syndrome and for a right shoulder disability.  This is referred to the RO for appropriate action.

Entitlement to service connection for loss of teeth numbers 1, 16, 17, 26, and 32, and entitlement to a compensable rating for residuals of mandible and maxilla surgery are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  The Veteran suffered the loss of tooth number 18 as a result of trauma during active military service.

2.  Chronic periodontal disease arose during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection and entitlement to outpatient dental treatment for tooth number 18 are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1712, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2011).

2.  The criteria for service connection and entitlement to outpatient dental treatment for chronic periodontal disease are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1712, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  



Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Loss of Tooth Number 18

The Veteran's service dental records reflect that he suffered a fracture of tooth number 18 in June 1998.  The tooth was considered non-restorable and was removed.  

A March 2005 VA pre-discharge dental examination report does not discuss the loss of tooth number 18.

In October 2005, the Veteran reported that a tooth was knocked out while playing sports during active military service.  He reported that he received VA dental care.  The RO obtained VA dental clinic reports.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge that he suffered dental trauma during active service that resulted in the loss of a tooth.  

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. §§ 3.381, 17.161.

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other "in-service trauma," or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 (b).

In VAOPGCPREC 5-97, VA's General Counsel addressed whether a Veteran is entitled to VA dental treatment eligibility for "service trauma."  This opinion relied on Black's Law Dictionary, which defines "trauma," as a "physical injury caused by a blow, or fall or a psychologically damaging emotional experience."  Black's Law Dictionary, p.1344 (5th ed. 1979).  Thus, VA's General Counsel concluded that trauma means injury.  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma," does not include the effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97.

The significance of a finding of a dental condition due to in-service trauma is that the Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (a), (c).  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran's testimony concerning the loss of tooth number 18 supports a diagnosis by a medical professional.  

The GC opinion cited above clearly defines trauma to include physical injury caused by a blow, or a fall or an accident or a wound or an inflicted injury.  This definition is consistent with the facts of this case.  As a consequence, the Veteran is eligible for service connection and Class I or Class II (a) treatment for tooth #18.  38 C.F.R. § 17.161.  After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection and eligibility for dental treatment for the loss of tooth number 18 must be granted.  

Service Connection for Gum Disease

The Veteran's service dental records reflect periodontal treatment at various times.  

In July 2005, the Veteran requested service connection for gingivitis and gum disease.  In October 2005, he reported that he had gum disease as early as 1985 during active service.  He reported that he received VA dental care.

A September 2005 VA dental clinic report notes treatment for chronic periodontitis (inflammatory reaction of the tissues surrounding a tooth (periodontium), usually resulting from the extension of gingival inflammation (gingivitis) into the periodontium, Dorland's Illustrated Medical Dictionary 1262 (28th ed. 1994)).  Subsequently, VA treatment for periodontitis was performed at various times.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge that for the final 15 years of active service, he was treated for gum disease and that VA continues to treat this disease.  

According to 38 C.F.R. § 3.381 (b), the rater will consider each claimed dental disease separately to determine whether the condition was incurred in or aggravated in the line of duty during active military service.  In this case, there is no official line of duty determination for periodontal disease in the STRs.  Neither is there any evidence of misconduct.  

According to 38 C.F.R. § 3.381 (c), the rater must also consider the condition of the periodontal tissues at the time of entry into active military service.  In this case, there is no evidence of periodontal disease at entry into active military service.  

According to 38 C.F.R. § 3.381 (e), acute periodontal disease will not be considered service-connected for treatment purposes.  The September 2005 VA dental examination report clearly notes that the Veteran's periodontal disease is a chronic condition.  Thus, § 3.381 (e) need not be considered further.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection and eligibility for dental treatment for periodontal disease must therefore be granted.  


ORDER

Service connection and entitlement to treatment for the loss of tooth number 18 is granted.  

Service connection and entitlement to treatment for chronic periodontal disease is granted.  













REMAND

Service Connection for Loss of Teeth Numbers 1, 16, 17, 26, and 32

A March 2005 VA pre-discharge dental examination report reflects that teeth number 16, 17, 26, and 32 are missing in addition to tooth number 18.  The dental examiner did not address when teeth number 16, 17, 26, and 32 were extracted, or the reason for their extraction.  According to 38 C.F.R. § 3.381, teeth extracted during active service may be service-connected if they were extracted more than 180 days after entry into active military service.  This includes teeth extracted due to chronic periodontal disease.  38 C.F.R. § 3.381 (d), (e) (2011).

The duty to assist includes obtaining a medical opinion on the matter. 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand is necessary to determine when teeth number 16, 17, 26, and 32 became missing and why they are missing.

Initial Compensable Rating for Residuals of Mandible and Maxilla Surgery

The STRs reflect that in September 1989, the Veteran underwent mandible and maxilla osteotomy and genioplasty to reposition and improve his jaw placement.  

A March 2005 VA pre-discharge dental examination report reflects that there was a sensory deficit in the chin area.  

A June 2007 VA otolaryngology compensation examination report mentions that the Veteran complained that since jaw surgery in 1989, there was a constant globus sensation (the disturbing subjective sensation of a lump in the throat; seen in hysteria, Id, at 700).  The examiner noted that the Veteran was fully employed as a counselor.  The Veteran reportedly often had to excuse himself during counseling to spit-up thick secretions.  The examiner attributed globus to non-service-connected gastro-esophageal reflux disease, rather than to any dental disorder.  Since the surgery, there was facial neuralgia and hoarseness in the Veteran's voice.  There were sensory deficits to light touch, vibration, and pinprick in the chin area.  The diagnosis was hypoesthesia of cranial nerve VII.  The examiner felt that this disability would have significant effect on occupational functioning due to poor social interaction and speech difficulty.  The Veteran reported that he could not feel the razor blade when he shaved and that he cannot prevent food from coming out of his mouth when he chews.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge that he had facial numbness, drainage in his throat, difficulty swallowing and speaking, a lisp, jaw popping, and difficulty chewing and biting.  

VA's duty to assist includes offering the Veteran an examination to determine the current severity of all residuals of mandible and maxilla surgery.  38 U.S.C.A. § 5103A; McLendon, supra.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for an appropriate examination to determine the etiology of the loss of teeth numbers 16, 17, 26, and 32.  The examiner should review the claims files, elicit a history of relevant symptoms from the Veteran, examine him, and then offer the requested opinion.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that loss of teeth number 16, 17, 26, and/or 32 is/are due to chronic periodontal disease.  If the answer to this question is "no," then the examiner is asked to address whether teeth number 16, 17, 26, and 32 were extracted more than 180 days after entry into active military service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should arrange for an appropriate examination to determine the current severity of the residuals of mandible and maxilla surgery.  The examiner should review the claims files, elicit a history of relevant symptoms from the Veteran, examine him, and then address whether it is at least as likely as not (50 percent or greater possibility) that facial numbness and neuralgia, drainage in the throat, difficulty swallowing and speaking, hoarseness, a lisp, jaw popping, and/or difficulty chewing and biting are related to mandible and maxilla surgery.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


